Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed 3/22/21 is acknowledged. Applicant elected Group IV drawn to claim 8 and newly added claims 28-29 without traverse. Claims 2-7, 9-27 are withdrawn as drawn to non-elected invention. Claim 1 is canceled.
					DETAILED ACTION
 	Claims 8 and 28-29 are under examination on the merits.
Claim Objections
Claim 8 is objected to because of the following informalities:  Said claim 8 depends from non-elected claim 3. Applicant is advised to write said claim independently.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 is confusing because it is unknown what exactly is meant by the phrase “heme cofactor”. The 
 	Claims 8, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 28, the phrases “activator of the heme biosynthesis pathway” and “suppressor of the heme biosynthetic pathway” are unclear. It is vague if applicant is referring to gene activators/suppressors or enzyme activators/suppressors. Further, in claims 8, 28-29, it is unclear what exact enzymes/genes constitute “heme biosynthesis pathway”. Furthermore, in claim 28-29, it is unknown how the level/activity of said activators/suppressors themselves are increased.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Vasileuskaya et al., “Vasileus” (Eukaryotic Cell., 4(1), 1620-628, 10/2005). Vasileus teaches about the role of HEMA gene (encoding glutamyl-tRNA reductase (GluTR)) which catalyzes the first step for tetrapyrrol biosynthesis in plants, archaea etc. (see abstract) leading to heme production. Vasileus teaches that HEMA gene of algae, namely Chlamydomonas reinhardtii is inducible by light (as an activator), and can also be modulated by cyloheximide and Mg-protoporphyrin IX (MgProto). 
Before, the effective filing of this invention, it would have been obvious to start with the HEMA gene of Chlamydomonas and overexpress it therein or introduce it in other plants, archaea and/or algae. One of ordinary skill in the art is motivated in overexpressing HEMA gene of Chlamydomonas in itself or other algae host cells because said gene is disclosed by Vasileus to be in charge of heme production and can further be induced by activators such as light etc., wherein said heme itself may be modulating genes such as those encoding tetrapyrroles involved in metabolism and/or photosynthesis in algae (see pages 16 and 15) leading to heathier more productive algal host cells.
Finally, one of ordinary skill in the art has a reasonable expectation of success in overexpressing said Chlamydomonas HEMA gene in said Chlamydomonas itself or in other algal host cells because such methods were fully established prior art, prior to filing of this application.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.